           Case 2:21-cv-00286-GMN-NJK Document 57 Filed 08/31/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     MEDARC, LLC,                                       )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:21-cv-00286-GMN-NJK
 5
            vs.                                         )
 6                                                      )                     ORDER
     UMR, INC., et al.,                                 )
 7                                                      )
                           Defendants.                  )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 56), of United
10   States Magistrate Judge Nancy J. Koppe, which states that this case should be dismissed.
11          A party may file specific written objections to the findings and recommendations of a
12   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
13   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
14   determination of those portions to which objections are made. Id. The Court may accept, reject,
15   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
16   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
17   is not required to conduct “any review at all . . . of any issue that is not the subject of an
18   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
19   that a district court is not required to review a magistrate judge’s report and recommendation
20   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
21   1122 (9th Cir. 2003).
22          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
23   ECF No. 56) (setting an August 30, 2021, deadline for objections).
24   ///
25   ///


                                                  Page 1 of 2
          Case 2:21-cv-00286-GMN-NJK Document 57 Filed 08/31/21 Page 2 of 2




 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 56), is
 3   ADOPTED in full.
 4         IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.
 5         IT IS FURTHER ORDERED that Defendant Las Vegas Metropolitan Police
 6   Department Health and Welfare Trust’s Motions for Judgment on the Pleadings, (ECF Nos. 53
 7   and 54), are DENIED as moot.
 8         The Clerk is instructed to close the case.
 9                     31 day of August, 2021.
           Dated this ____
10
11                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
12                                                United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                Page 2 of 2
